Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION


Examiner's Amendment

An examiner's amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner's amendment was given by Applicants Representative on February 10th, 2021 by phone conversation for Claim 27 where  “,” is added after limitation “…an RF antenna element of the RF antenna array module based on the RF electrical signal, …where the opto-electrical downconversion module…”

The application has been amended as follows:

Amendment to Claim by Examiner:
27. 	(Examiner Amended)  A method of operating a modular radio frequency (RF) transmitter comprising: combining and modulating, using an optical processor including an array of electro- optical modulators, at least one of phase and amplitude of light beam pairs; generating, using an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beams, an RF electrical signal; and controlling, using an RF antenna array module detachably connected to the optical processing , wherein the opto-electrical downconversion module is formed on a first printed circuit board and the RF antenna array module is formed on a second printed circuit board, the set of the plurality of RF connectors include a first set of a plurality of connectors located on the first printed circuit board, a second set of a plurality of connectors located on the second printed circuit board, and a first set of a plurality of push- on connectors connecting the first set of the plurality of connectors to the second set of the plurality of connectors.   


Reasons for Allowance

Claims 2-8,11-17, 20,22-27 ( Renumbered 1- 21)  are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below, 


Regarding Claim 2,

A modular radio frequency (RF) transmitter comprising: an optical processing engine including an optical processor including an array of electro-optical modulators to combine and modulate at least one of phase and amplitude of light beam pairs, and an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beam pairs to generate an RF electrical signal; an RF amplifier module detachably connected to the optical processing engine via a first set of a plurality of RF connectors and configured to amplify the RF electrical signal; and an RF antenna array module detachably connected to the wherein the opto-electrical downconversion module is formed on a first printed circuit board, the RF amplifier module is formed on a second printed circuit board, and the RF antenna array module is formed on a third printed circuit board, the first set of the plurality of RF connectors include a first set of a plurality of connectors located on the first printed circuit board, a second set of a plurality of connectors located on the second printed circuit board, and a first set of a plurality of push- on connectors connecting the first set of the plurality of connectors to the second set of the plurality of connectors, and the second set of the plurality of RF connectors include a third set of a plurality of connectors located on the second printed circuit board, a fourth set of a plurality of connectors located on the third printed circuit board, and a second set of a plurality of push- on connectors connecting the third set of the plurality of connectors to the fourth set of the plurality of connectors.  

Regarding Claim 12,

A modular radio frequency (RF) receiver comprising: an RF antenna array module, including a plurality of antenna elements, detachably connected to an RF amplifier module via a first set of a plurality of RF connectors and configured to receive RF signals from an external source; the RF amplifier module configured to amplify the RF signals; and an optical processing engine, detachably connected to the RF amplifier via a second set of a plurality of RF connectors, including an electro-optical upconversion module configured to receive the amplified RF signals and, using light beam pairs, convert the amplified RF signals into optical signals, and an optical processor configured to extract an image of an RF scene from the optical signals, wherein the RF antenna array module is formed on a first printed circuit board, the RF amplifier module is formed on a second printed circuit board, and the electro-optical upconversion module is formed on a third printed circuit board, the first set of the plurality of RF connectors include a first set of a plurality of connectors located on the first printed circuit board, a second set of a plurality of connectors located on the second printed circuit board, and a first set of a plurality of push- on connectors connecting the first set of the plurality of connectors to the second set of the plurality of connectors, and the second set of the plurality of RF connectors include a third set of a plurality of connectors located on the second printed circuit board, a fourth set of a plurality of connectors located on the third printed circuit board, and a second set of a plurality of push-on connectors connecting the third set of the plurality of connectors to the fourth set of the plurality of connectors.  


Regarding Claim 20,

A modular radio frequency (RF) transceiver comprising: a first optical processor including an array of electro-optical modulators to combine and modulate at least one of phase and amplitude of light beam pairs; an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beam pairs to generate an RF electrical signal; a first RF amplifier module detachably connected to the opto-electrical downconversion module via a first set of a plurality of RF connectors and configured to amplify the RF electrical signal; a first RF antenna array module detachably connected to the first RF amplifier module via a second set of a plurality of RF connectors and configured to control, based on the amplified RF electrical signal, an RF antenna element of the RF antenna array module; a second RF antenna array module, including a plurality of antenna elements, detachably connected to the second RF amplifier module via a third set of a plurality of RF connectors; a second RF amplifier module configured to amplify the RF signals and detachably connected to an electro-optical upconversion module via a fourth set of a plurality of RF connectors; and the electro-optical upconversion module configured to receive the amplified RF signals and, using the light beam pairs, convert the amplified RF signals into optical signals, a second optical processor configured to extract an image of an RF scene from the optical signals, wherein the first set of the plurality of RF connectors are configured to electronically connect to any one of a plurality of first RF amplifier modules each one of which operate at one of a plurality of different RF carrier frequencies, the fourth set of the plurality of RF connectors are configured to electronically connect to any one of a plurality of second RF amplifier modules each one of which operate at one of the plurality of different RF carrier frequencies, the second set of the plurality of RF connectors are configured to electronically connect to any one of a plurality of first RF antenna array modules each one of which operate at one of the plurality of different RF carrier frequencies, and  the third set of the plurality of RF connectors are configured to electronically connect to any one of a plurality of second RF antenna array modules each one of which operate at one of the plurality of different RF carrier frequencies.  


Regarding Claim 26,

 A modular radio frequency (RF) transmitter comprising: an optical processing engine including an optical processor including an array of electro-optical modulators to combine and modulate at least one of phase and amplitude of light beam pairs, and an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beams to generate an RF electrical signal; and an RF antenna array module detachably connected to the optical processing engine via a wherein the opto-electrical downconversion module is formed on a first printed circuit board and the RF antenna array module is formed on a second printed circuit board, the set of the plurality of RF connectors include a first set of a plurality of connectors located on the first printed circuit board, a second set of a plurality of connectors located on the second printed circuit board, and a first set of a plurality of push-  on connectors connecting the first set of the plurality of connectors to the second set of the plurality of connectors.  


Regarding Claim 27,
 A method of operating a modular radio frequency (RF) transmitter comprising: combining and modulating, using an optical processor including an array of electro- optical modulators, at least one of phase and amplitude of light beam pairs; generating, using an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beams, an RF electrical signal; and controlling, using an RF antenna array module detachably connected to the optical processing engine via a set of a plurality of RF connectors, an RF antenna element of the RF antenna array module based on the RF electrical signal, wherein the opto-electrical downconversion module is formed on a first printed circuit board and the RF antenna array module is formed on a second printed circuit board, the set of the plurality of RF connectors include a first set of a plurality of connectors located on the first printed circuit board, a second set of a plurality of connectors located on the second printed circuit board, and a first set of a plurality of push- on connectors connecting the first set of the plurality of connectors to the second set of the plurality of connectors.   


Regarding Claim 2: Claim 2 is   rejected under   Soref (USPAT 4739334) in view of Frye et al. (USPUB 20170025749) teaches A modular radio frequency (RF) transmitter comprising: an optical processing engine including an optical processor including an array of electro-optical modulators to combine and modulate at least one of phase and amplitude of light beam pairs, and an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beam pairs to generate an RF electrical signal; an RF amplifier module detachably connected to the optical processing engine via a first set of a plurality of RF connectors and configured to amplify the RF electrical signal; and an RF antenna array module detachably connected to the RF amplifier module via a second set of a plurality of RF connectors and configured to control, based on the amplified RF electrical signal, an RF antenna element of the RF antenna array module,  limitations respectively (detailed rejection of the claim mentioned within Office Action dated 12/02/2020)  within claim 2, but does not teach the limitations as presented  within the  amended claim  " wherein the opto-electrical downconversion module is formed on a first printed circuit board, the RF amplifier module is formed on a second printed circuit board, and the RF antenna array module is formed on a third printed circuit board, the first set of the plurality of RF connectors include a first set of a plurality of connectors located on the first printed circuit board, a second set of a plurality of connectors located on the second printed circuit board, and a first set of a plurality of push- on connectors connecting the first set of the plurality of connectors to the second set of the plurality of connectors, and the second set of the plurality of RF connectors include a third set of a plurality of connectors located on the second printed circuit board, a fourth set of a plurality of connectors located on the third printed circuit board, and a second set of a plurality of push- on connectors connecting the third set of the plurality of connectors to the fourth set of the plurality of connectors.” 


Regarding Claim 12: Claim 12 is   rejected under   Soref (USPAT 4739334) in view of Frye et al. (USPUB 20170025749) teaches A modular radio frequency (RF) receiver comprising: an RF antenna array module, including a plurality of antenna elements, detachably connected to an RF amplifier module via a first set of a plurality of RF connectors and configured to receive RF signals from an external source; the RF amplifier module configured to amplify the RF signals; and an optical processing engine, detachably connected to the RF amplifier via a second set of a plurality of RF connectors, including an electro-optical upconversion module configured to receive the amplified RF signals and, using light beam pairs, convert the amplified RF signals into optical signals, and an optical processor configured to extract an image of an RF scene from the optical signals,  limitations respectively (detailed rejection of the claim mentioned within Office Action dated 12/02/2020)  within claim 12, but does not teach the limitations as presented  within the  amended claim  " wherein the RF antenna array module is formed on a first printed circuit board, the RF amplifier module is formed on a second printed circuit board, and the electro-optical upconversion module is formed on a third printed circuit board, the first set of the plurality of RF connectors include a first set of a plurality of connectors located on the first printed circuit board, a second set of a plurality of connectors located on the second printed circuit board, and a first set of a plurality of push- on connectors connecting the first set of the plurality of connectors to the second set of the plurality of connectors, and the second set of the plurality of RF connectors include a third set of a plurality of connectors located on the second printed circuit board, a fourth set of a plurality of connectors located on the third printed circuit board, and a second set of a plurality of push-on connectors connecting the third set of the plurality of connectors to the fourth set of the plurality of connectors.”

Regarding Claim 20: Claim 20  is   rejected under   Soref (USPAT 4739334) in view of Frye et al. (USPUB 20170025749) teaches A modular radio frequency (RF) transceiver comprising: a first optical processor including an array of electro-optical modulators to combine and modulate at least one of phase and amplitude of light beam pairs; an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beam pairs to generate an RF electrical signal; a first RF amplifier module detachably connected to the opto-electrical downconversion module via a first set of a plurality of RF connectors and configured to amplify the RF electrical signal; a first RF antenna array module detachably connected to the first RF amplifier module via a second set of a plurality of RF connectors and configured to control, based on the amplified RF electrical signal, an RF antenna element of the RF antenna array module; a second RF antenna array module, including a plurality of antenna elements, detachably connected to the second RF amplifier module via a third set of a plurality of RF connectors; a second RF amplifier module configured to amplify the RF signals and detachably connected to an electro-optical upconversion module via a fourth set of a plurality of RF connectors; and the electro-optical upconversion module configured to receive the amplified RF signals and, using the light beam pairs, convert the amplified RF signals into optical signals, a second optical processor configured to extract an image of an RF scene from the optical signals,   limitations respectively (detailed rejection of the claim mentioned within Office Action dated 12/02/2020)  within claim 20, but does not teach the limitations as presented  within the  amended claim  " wherein the first set of the plurality of RF connectors are configured to electronically connect to any one of a plurality of first RF amplifier modules each one of which operate at one of a plurality of different RF carrier frequencies, the fourth set of the plurality of RF connectors are configured to electronically connect to any one of a plurality of second RF amplifier modules each one of which operate at one of the plurality of different RF carrier frequencies, the second set of the plurality of RF connectors are configured to electronically connect to any one of a plurality of first RF antenna array modules each one of which operate at one of the plurality of different RF carrier frequencies, and  the third set of the plurality of RF connectors are configured to electronically connect to any one of a plurality of second RF antenna array modules each one of which operate at one of the plurality of different RF carrier frequencies.”

Regarding Claim 26: Claim 26  is   rejected under   Soref (USPAT 4739334) in view of Frye et al. (USPUB 20170025749) teaches A modular radio frequency (RF) transmitter comprising: an optical processing engine including an optical processor including an array of electro-optical modulators to combine and modulate at least one of phase and amplitude of light beam pairs, and an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beams to generate an RF electrical signal; and an RF antenna array module detachably connected to the optical processing engine via a   " wherein the opto-electrical downconversion module is formed on a first printed circuit board and the RF antenna array module is formed on a second printed circuit board, the set of the plurality of RF connectors include a first set of a plurality of connectors located on the first printed circuit board, a second set of a plurality of connectors located on the second printed circuit board, and a first set of a plurality of push-  on connectors connecting the first set of the plurality of connectors to the second set of the plurality of connectors.”


Regarding Claim 27: Claim 27  is   rejected under   Soref (USPAT 4739334) in view of Frye et al. (USPUB 20170025749) teaches A method of operating a modular radio frequency (RF) transmitter comprising: combining and modulating, using an optical processor including an array of electro- optical modulators, at least one of phase and amplitude of light beam pairs; generating, using an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beams, an RF electrical signal; and controlling, using an RF antenna array module detachably connected to the optical processing engine via a set of a plurality of RF connectors, an RF antenna element of the RF antenna array module based on the RF electrical signal, limitations respectively (detailed rejection of the claim mentioned within Office Action dated 12/02/2020)  within claim 27, but does not teach the limitations as presented  within the  amended claim  " wherein the opto-electrical downconversion module is formed on a first printed circuit board and the RF antenna array module is formed on a second printed circuit board, the set of the plurality of RF connectors include a first set of a plurality of connectors located on the first printed circuit board, a second set of a plurality of connectors located on the second printed circuit board, and a first set of a plurality of push- on connectors connecting the first set of the plurality of connectors to the second set of the plurality of connectors.”


3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
                                                                                                                                                                        

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Examiner, Art Unit 2637